Name: Commission Regulation (EEC) No 1119/79 of 6 June 1979 laying down special provisions for the implementation of the system of import licences for seeds
 Type: Regulation
 Subject Matter: civil law;  tariff policy;  agricultural activity;  plant product
 Date Published: nan

 Avis juridique important|31979R1119Commission Regulation (EEC) No 1119/79 of 6 June 1979 laying down special provisions for the implementation of the system of import licences for seeds Official Journal L 139 , 07/06/1979 P. 0013 - 0014 Finnish special edition: Chapter 3 Volume 11 P. 0009 Greek special edition: Chapter 03 Volume 25 P. 0121 Swedish special edition: Chapter 3 Volume 11 P. 0009 Spanish special edition: Chapter 03 Volume 16 P. 0127 Portuguese special edition Chapter 03 Volume 16 P. 0127 COMMISSION REGULATION (EEC) No 1119/79 of 6 June 1979 laying down special provisions for the implementation of the system of import licences for seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (1), as last amended by Regulation (EEC) No 234/79 (2), and in particular Article 4 (2) thereof, Whereas Commission Regulation (EEC) No 193/75 of 17 January 1975 (3), as last amended by Regulation (EEC) No 1118/79 (4), contained general provisions for the application of the system of import and export licences and advance fixing certificates for agricultural products; Whereas implementation of the system of import licences provided for in Article 4 (1) of Regulation (EEC) No 2358/71 requires special provisions, certain of them supplementary to and others by way of derogation from the provisions of Regulation (EEC) No 193/75 ; whereas, in particular, the third subparagraph of Article 4 (1) of Regulation (EEC) No 2358/71 provides that no security is required where the products subject to that system are imported under duly registered contracts for multiplication in non-member countries ; whereas Commission Regulation (EEC) No 2514/78 of 26 October 1978 (5) provided, for hybrid maize intended for sowing, for a system of registration of contracts for multiplication in non-member countries; Whereas checks need to be introduced to ensure that the quantities to be imported under a multiplication contract accord with the foreseeable quantities intended for import declared for the registration of that contract; Whereas the Management Committee for Seeds has not delivered an opinion within the time limit laid down by its chairman, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down provisions for the application, for hybrid maize for sowing, of the system of import licences provided for in Article 4 of Regulation (EEC) No 2358/71. Article 2 By way of derogation from Article 4 (3) of Regulation (EEC) No 193/75, no licence shall be required for carrying out operations relating to a quantity not exceeding 100 kilograms. Article 3 The import licence shall be valid from the date of issue within the meaning of Article 9 (1) of Regulation (EEC) No 193/75 until the end of the third month following that of issue. However, licences to be used to effect imports under multiplication contracts registered in accordance with Regulation (EEC) No 2514/78 shall be valid from the date of issue until the end of the sixth month following that of issue, this period not to extend beyond the end of the marketing year. Article 4 The country of origin shall be indicated in Section 14 of the application and of the import licence. The licence shall carry with it the obligation to import from the country so indicated. Article 5 1. The amount of the security shall be 3 76 ECU per 100 kilograms. 2. The security referred to in paragraph 1 shall not be required where licences are to be used to effect imports under multiplication contracts registered in accordance with Regulation (EEC) No 2514/78. Article 6 1. Only a party to a multiplication contract who is established in the Community may qualify for the provisions of Article 5 (2). Such party must also comply with the following provisions: (a) he shall submit the application for a licence to the competent body in the Member State in which the multiplication contract was registered; (1)OJ No L 246, 5.11.1971, p. 1. (2)OJ No L 34, 9.2.1979, p. 2. (3)OJ No L 25, 31.1.1975, p. 10. (4)See page 12 of this Official Journal. (5)OJ No L 301, 28.10.1978, p. 10. (b) he shall attach to the application for a licence proof that the quantity in respect of which the licence is applied for is covered by the foreseeable quantity intended for import indicated for the registration of the contract in accordance with the provisions of Article 3 of Regulation (EEC) No 2514/78. 2. The application and the licence itself shall include in Section 12 one of the following endorsements: - Import under a multiplication contract, - IndfÃ ¸rsel foretaget inden for rammerne af en formeringskontrakt, - Im Rahmen eines Vertrages Ã ¼ber vermehrtes Saatgut getÃ ¤tigte Einfuhr, - Importation rÃ ©alisÃ ©e dans le cadre d'un contrat de multiplication, - Importazione effettuata nell'ambito di un contratto di moltiplicazione, - Invoer in het kader van een vermeerderingscontract. 3. Import licences issued under this Article shall not be transferable within the meaning of Article 3 of Regulation (EEC) No 193/75. 4. The Member States shall decide on the manner in which the proof referred to in paragraph 1 (b) is to be provided. Article 7 This Regulation shall enter into force on 1 July 1979. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 1979. For the Commission Finn GUNDELACH Vice-President